
	
		II
		Calendar No. 538
		112th CONGRESS
		2d Session
		S. 3310
		[Report No. 112–233]
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2012
			Mr. Lugar (for himself
			 and Mr. Rubio) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		
			November 13, 2012
			Reported by Mr. Kerry,
			 with an amendment and an amendment to the title
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To direct the President, in consultation with the
		  Department of State, United States Agency for International Development,
		  Millennium Challenge Corporation, and the Department of Defense, to establish
		  guidelines for United States foreign assistance programs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Foreign Aid Transparency and
			 Accountability Act of 2012.
		2.Guidelines for
			 United States foreign assistance programs
			(a)PurposeThe purpose of this section is to evaluate
			 the performance of United States foreign assistance programs and their
			 contribution to policy, strategies, projects, program goals, and priorities
			 undertaken by the Federal Government, to foster and promote innovative programs
			 to improve the effectiveness of such programs, and to coordinate the monitoring
			 and evaluation processes of Federal departments and agencies that administer
			 such programs.
			(b)Establishment of
			 guidelinesThe President, in
			 consultation with the Department of State, United States Agency for
			 International Development, Millennium Challenge Corporation, and the Department
			 of Defense, shall establish guidelines regarding the establishment of
			 measurable goals, performance metrics, and monitoring and evaluation plans that
			 can be applied on a uniform basis to United States foreign assistance programs,
			 country assistance plans, and international and multilateral assistance
			 programs receiving financial assistance from the United States. Such guidelines
			 shall be established according to best practices of monitoring and evaluation
			 studies and analyses.
			(c)Objectives of
			 guidelines
				(1)In
			 generalSuch guidelines shall provide direction to Federal
			 departments and agencies that administer United States foreign assistance
			 programs on how to develop the complete range of activities relating to the
			 monitoring of resources, the evaluation of projects, the evaluation of program
			 impacts, and analysis that is necessary for the identification of findings,
			 generalizations that can be derived from those findings, and their
			 applicability to proposed project and program design.
				(2)ObjectivesSpecifically,
			 the guidelines shall provide direction on how to achieve the following
			 objectives for monitoring and evaluation programs:
					(A)Building
			 measurable goals, performance metrics and monitoring and evaluation into
			 program design at the outset, including the provision of sufficient program
			 resources to conduct monitoring and evaluation.
					(B)Disseminating
			 guidelines for the development and implementation of monitoring and evaluation
			 programs to all personnel, especially in the field, who are responsible for the
			 design, implementation and management of foreign assistance programs.
					(C)Developing a
			 clearinghouse capacity for the dissemination of knowledge and lessons learned
			 to United States development professionals, implementing partners, the
			 international aid community, and aid recipient governments, and as a repository
			 of knowledge on lessons learned.
					(D)Distributing
			 evaluation reports internally and making this material available online to the
			 public. Furthermore, providing a summary including a description of methods,
			 key findings and recommendations to the public on-line in a fully searchable
			 form within 90 days after the completion of the evaluation. Principled
			 exceptions will be made in cases of classified or proprietary material.
					(E)Establishing
			 annual monitoring and evaluation agendas and objectives that are responsive to
			 policy and programmatic priorities.
					(F)Applying rigorous
			 monitoring and evaluation methodologies, choosing from among a wide variety of
			 qualitative and quantitative methods common in the field of social scientific
			 inquiry.
					(G)Partnering with
			 the academic community, implementing partners, and national and international
			 institutions that have expertise in monitoring and evaluation and analysis when
			 such partnerships will provide needed expertise or will significantly improve
			 the evaluation and analysis.
					(H)Developing and
			 implementing a training plan for aid personnel on the proper conduct of
			 monitoring and evaluation programs.
					(d)Role of other
			 Federal departments and agenciesThe President shall carry out this section
			 in conjunction with the heads of Federal departments and agencies that
			 administer United States foreign assistance programs.
			(e)ReportNot
			 later than one year after the date of the enactment of this Act, the President
			 shall submit to Congress a report that contains a detailed description of the
			 guidelines that have been developed on measurable goals, performance metrics,
			 and monitoring and evaluation plans for United States foreign assistance
			 programs established under this section.
			(f)Evaluation
			 definedIn this section, the
			 term evaluation means, with respect to a United States foreign
			 assistance program, the systematic collection and analysis of information about
			 the characteristics and outcomes of the program and projects under the program
			 as a basis for judgments, to improve effectiveness, and to inform decisions
			 about current and future programming.
			3.Internet Web site to
			 make publicly available comprehensive, timely, comparable, and accessible
			 information on United States foreign assistance programs
			(a)Establishment;
			 publication and updatesNot
			 later than 2 years after the date of the enactment of this Act, the President
			 shall establish and maintain an Internet Web site to make publicly available
			 comprehensive, timely, comparable, and accessible information on United States
			 foreign assistance programs. The head of each Federal department or agency that
			 administers such programs shall on a regular basis publish and update on the
			 Web site such information with respect to the programs of the department or
			 agency.
			(b)Matters To be
			 included
				(1)In
			 generalSuch information shall be published on a detailed
			 program-by-program basis and country-by-country basis.
				(2)Types of
			 informationTo ensure transparency, accountability, and
			 effectiveness of United States foreign assistance programs, the information
			 shall include country assistance strategies, annual budget documents,
			 congressional budget justifications, actual expenditures, and reports and
			 evaluations for such programs and projects under such programs. Each type of
			 information described in this paragraph shall be published on the Web site not
			 later than 30 days after the date of issuance of the information and shall be
			 continuously updated.
				(3)Report in lieu
			 of inclusionIf the head of a
			 Federal department or agency makes a determination that the inclusion of a
			 required item of information on the Web site would jeopardize the health or
			 security of an implementing partner or program beneficiary or would be
			 detrimental to the national interests of the United States, such item of
			 information may be submitted to Congress in a written report in lieu of
			 including it on the Web site, along with the reasons for not including it in
			 the database required under subsection (c)(2).
				(c)Scope of
			 information
				(1)In
			 generalThe Web site shall contain such information relating to
			 the current fiscal year and the immediately preceding 5 fiscal years.
				(2)Database
					(A)In
			 generalSubject to subparagraph (B), the Web site shall also
			 contain a link to a searchable database available to the public containing such
			 information relating to fiscal years prior to the current fiscal year and the
			 immediately preceding 5 fiscal years.
					(B)LimitationThe
			 database shall not contain such information relating to fiscal years prior to
			 fiscal year 2006.
					(d)FormSuch
			 information shall be published on the Web site in unclassified form. Any
			 information determined to be classified information may be submitted to
			 Congress in classified form and an unclassified summary of such information
			 shall be published on the Web site.
			
	
		1.Short titleThis Act may be cited as the
			 Foreign Aid Transparency and
			 Accountability Act of 2012.
		2.Guidelines for United
			 States foreign assistance programs
			(a)PurposeThe purpose of this section is to evaluate
			 the performance of United States foreign assistance and its contribution to
			 policy, strategies, projects, program goals, and priorities undertaken by the
			 Federal Government, to foster and promote innovative programs to improve
			 effectiveness, and to coordinate the monitoring and evaluation processes of
			 Federal departments and agencies that administer foreign assistance.
			(b)Establishment of
			 guidelinesNot later than one
			 year after the date of the enactment of this Act, the President shall establish
			 guidelines regarding the establishment of measurable goals, performance
			 metrics, and monitoring and evaluation plans that can be applied on a uniform
			 basis to United States foreign assistance. Such guidelines shall be established
			 according to best practices of monitoring and evaluation studies and
			 analyses.
			(c)Objectives of
			 guidelines
				(1)In
			 generalThe guidelines established under subsection (b) shall
			 provide direction to Federal departments and agencies that administer United
			 States foreign assistance on how to develop the complete range of activities
			 relating to the monitoring of resources, the evaluation of projects, the
			 evaluation of program impacts, and analysis that is necessary for the
			 identification of findings, generalizations that can be derived from those
			 findings, and their applicability to proposed project and program
			 design.
				(2)ObjectivesSpecifically,
			 the guidelines shall provide direction on how to achieve the following
			 objectives for monitoring and evaluation programs:
					(A)Building measurable
			 goals, performance metrics and monitoring and evaluation into program design at
			 the outset, including the provision of sufficient program resources to conduct
			 monitoring and evaluation.
					(B)Disseminating guidelines
			 for the development and implementation of monitoring and evaluation programs to
			 all personnel, especially in the field, who are responsible for the design,
			 implementation and management of foreign assistance programs.
					(C)Developing a
			 clearinghouse capacity for the dissemination of knowledge and lessons learned
			 to United States development professionals, implementing partners, the
			 international aid community, and aid recipient governments, and as a repository
			 of knowledge on lessons learned.
					(D)Distributing evaluation
			 reports internally and making this material available online to the public.
			 Furthermore, providing a summary including a description of methods, key
			 findings and recommendations to the public on-line in a fully searchable form
			 within 90 days after the completion of the evaluation. Principled exceptions
			 will be made in cases of classified or proprietary material.
					(E)Establishing annual
			 monitoring and evaluation agendas and objectives that are responsive to policy
			 and programmatic priorities.
					(F)Applying rigorous
			 monitoring and evaluation methodologies, choosing from among a wide variety of
			 qualitative and quantitative methods common in the field of social scientific
			 inquiry.
					(G)Partnering with the
			 academic community, implementing partners, and national and international
			 institutions that have expertise in monitoring and evaluation and analysis when
			 such partnerships will provide needed expertise or will significantly improve
			 the evaluation and analysis.
					(H)Developing and
			 implementing a training plan for aid personnel on the proper conduct of
			 monitoring and evaluation programs.
					(d) Implementation of
			 guidelinesBeginning not
			 later than one year after the date on which the President establishes the
			 guidelines under subsection (b), the head of each Federal department or agency
			 that administers United States foreign assistance shall administer the foreign
			 assistance in accordance with the guidelines.
			(e)ReportNot
			 later than one year after the date of the enactment of this Act, the President
			 shall submit to Congress a report that contains a detailed description of the
			 guidelines that have been developed on measurable goals, performance metrics,
			 and monitoring and evaluation plans for United States foreign assistance
			 programs established under this section.
			(f)Evaluation
			 definedIn this section, the
			 term evaluation means, with respect to a United States foreign
			 assistance program, the systematic collection and analysis of information about
			 the characteristics and outcomes of the program and projects under the program
			 as a basis for judgments, to improve effectiveness, and to inform decisions
			 about current and future programming.
			3.Internet Web site to
			 make publicly available comprehensive, timely, comparable, and accessible
			 information on United States foreign assistance programs
			(a)Establishment;
			 publication and updatesNot
			 later than 30 days after the date of the enactment of this Act, the President
			 shall direct the Secretary of State to establish and maintain an Internet
			 website to make publicly available comprehensive, timely, comparable, and
			 accessible information on United States foreign assistance programs. The head
			 of each Federal department or agency that administers United States foreign
			 assistance shall, not later than three years after the date of the enactment of
			 this Act, publish and on a quarterly basis update on an Internet website such
			 information with respect to the programs of the department or agency.
			(b)Matters To be
			 included
				(1)In
			 generalSuch information shall be published on a detailed
			 program-by-program basis and country-by-country basis.
				(2)Types of
			 informationTo ensure transparency, accountability, and
			 effectiveness of United States foreign assistance programs, the information
			 shall include country assistance strategies, annual budget documents,
			 congressional budget justifications, obligations, expenditures, and reports and
			 evaluations for United States foreign assistance programs and projects under
			 such programs. Each type of information described in this paragraph shall be
			 published or updated on the Internet website not later than 90 days after the
			 date of issuance of the information.
				(3)Report in lieu of
			 inclusionIf the head of a
			 Federal department or agency makes a determination that the inclusion of a
			 required item of information on the Internet website would jeopardize the
			 health or security of an implementing partner or program beneficiary or would
			 be detrimental to the national interests of the United States, the head of the
			 Federal department or agency may provide briefings to Congress on the item of
			 information or submit to Congress the item of information in a written report
			 in lieu of including it on the Internet website, along with the reasons for not
			 including it in the database required under this section.
				(c)Scope of
			 information
				(1)In
			 generalThe Internet website shall contain the information
			 described in subsection (b) as follows:
					(A)For fiscal year 2013, the
			 information relating to such fiscal year and each of the immediately preceding
			 2 fiscal years.
					(B)For fiscal year 2014, the
			 information relating to such fiscal year and each of the immediately preceding
			 3 fiscal years.
					(C)For fiscal year 2015, the
			 information relating to such fiscal year and each of the immediately preceding
			 4 fiscal years.
					(D)For fiscal year 2016, the
			 information relating to such fiscal year and each of the immediately preceding
			 5 fiscal years.
					(2)Older
			 informationFor fiscal year 2017 and each fiscal year thereafter,
			 the Internet website shall also contain a link to a searchable database
			 available to the public containing information described in subsection (b)
			 relating to fiscal years prior to the immediately preceding 5 fiscal years but
			 subsequent to fiscal year 2010.
				(d)FormThe
			 information required under subsection (b) shall be published on the Internet
			 website in unclassified form. Any information determined to be classified or
			 particularly sensitive information may be submitted to Congress in classified
			 form. An unclassified summary of such information shall be published on the
			 Internet website unless the head of the Federal department or agency, in
			 consultation with the appropriate congressional committees, determines that
			 such publication would have a detrimental effect on national security.
			4.OffsetNotwithstanding any other provision of law,
			 the Secretary of State and the head of each other Federal department or agency
			 that administers United States foreign assistance, in consultation with the
			 appropriate congressional committees, shall—
			(1)eliminate such
			 initiatives, positions, and programs within the Department of State or such
			 other department or agency that are not otherwise required by law as the
			 Secretary or the head of such other department or agency determines to be
			 necessary to entirely offset any and all costs incurred to carry out the
			 provisions of this Act with respect to the Department of State or such other
			 department or agency;
			(2)ensure no net increases
			 in personnel are added to carry out the provisions of this Act, with any new
			 full or part time employees ore equivalents offset by eliminating an equivalent
			 number of existing staff; and
			(3)report to Congress not
			 later than 90 days after the date of the enactment of this Act the actions
			 taken to ensure compliance with paragraphs (1) and (2), including the specific
			 initiatives, positions, and programs within the Department of State or such
			 other department or agency that have been eliminated to ensure that the costs
			 of carrying out this Act will be offset.
			5.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on Foreign
			 Relations and the Committee on Appropriations of the Senate; and
				(B)the Committee on Foreign
			 Affairs and the Committee on Appropriations of the House of
			 Representatives.
				(2)United States foreign
			 assistanceThe term
			 United States foreign assistance has the meaning given the term
			 foreign assistance in section 634(b) of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2394 (b)).
			Amend the title so as to read:
	 A bill to direct the President to establish guidelines for United States
	 foreign assistance, and for other purposes..
	
		November 13, 2012
		Reported with an amendment and an amendment to the
		  title
	
